MEMORANDUM OF DECISION.
On Henry J. Dube’s appeal from his conviction after a jury trial in Superior Court (Kennebec County) of three counts of rape (17-A M.R.S.A. § 252 (Supp.1987)), three counts of gross sexual misconduct (id. § 253), two counts of unlawful sexual contact {id. § 255), and one count of sexual abuse of a minor (id. § 254), we find no reversible error. Defendant points to no defect in the indictment, see State v. Weymouth, 496 A.2d 1053, 1057 (Me.1985); and the presiding justice acted within his discretion in denying defendant’s motion for a bill of particulars. When read as a whole, the jury instruction on reasonable doubt was accurate and adequate, and the justice did not err in declining to give the further instruction on that subject requested by defendant. See State v. Beathem, 482 A.2d 860, 863 (Me.1984). Under the evidence viewed in the light most favorable to the State, the jury rationally could find beyond a reasonable doubt every element of the crimes charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.